 Case 1:17-ap-01040-MT             Doc 278 Filed 10/04/19 Entered 10/04/19 14:28:38                           Desc
                                     Main Document Page 1 of 3


 1   Jeremy V. Richards (CA Bar No. 102300)
     John W. Lucas (CA Bar No. 271038)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor                                         FILED & ENTERED
 3   Los Angeles, CA 90067
     Tel/Fax: 310/277-6910 / 310/201-0760
 4   E-mail: jrichards@pszjlaw.com                                                       OCT 04 2019
              jlucas@pszjlaw.com
 5
     Attorneys for David K. Gottlieb,                                               CLERK U.S. BANKRUPTCY COURT
                                                                                    Central District of California
 6   Chapter 11 Trustee of the Estates of Solyman                                   BY Gonzalez DEPUTY CLERK
     Yashouafar and Massoud Aaron Yashouafar
 7

 8                                  UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
 9
                                      SAN FERNANDO VALLEY DIVISION
10
     In re:                                                        Case No.: 1:16-bk-12255-GM
11
     SOLYMAN YASHOUAFAR and MASSOUD                                Chapter 11
12   AARON YASHOUAFAR,1                                            Jointly Administered
                        Debtors.
13

14
     DAVID K. GOTTLIEB, as Chapter 11 Trustee                      Adversary No.: 1:17-ap-01040-MT
15   for Massoud Aaron Yashouafar and Solyman
     Yashouafar,                                                   ORDER DENYING MOTION FOR
16                             Plaintiff,                          CLARIFICATION OR AMENDMENT OF
            v.                                                     ORDER GRANTING PARTIAL
17                                                                 SUMMARY JUDGMENT [DKT. NO. 217]
     ELKWOOD ASSOCIATES, LLC,                                      AND SUPPLEMENTAL MEMORANDUM
18   FIELDBROOK, INC., CITIVEST FINANCIAL                          [DKT. NO. 216]
     SERVICES, INC., ISRAEL ABSELET,
19   HOWARD ABSELET, CHASE MANHATTAN                               Date: September 24, 2019
     MORTGAGE COMPANY,                                             Time: 3:00 p.m.
20   QUALITY LOAN SERVICE CORPORATION,                             Place: Courtroom 302
     SODA PARTNERS, LLC, DMARC 2007-CD5                                   21041 Burbank Blvd.
21   GARDEN STREET, AND STATE STREET                                      Woodland Hills, CA 91367
     BANK AND TRUST COMPANY,                                              Hon. Maureen A. Tighe, Chief Judge
22
                                        Defendants.
23

24

25

26
27
     1
      The Debtors, together with the last four digits of each Debtor’s social security number, are: Solyman Yashouafar
28   (5875) and Massoud Aaron Yashouafar (6590).
                                                                       Case 1:17-ap-01040-MT            Doc 278 Filed 10/04/19 Entered 10/04/19 14:28:38                Desc
                                                                                                          Main Document Page 2 of 3


                                                                       1           The hearing on that certain Motion for Clarification or Amendment of Order Granting Partial

                                                                       2   Summary Judgment [Dkt. No. 217] and Supplemental Memorandum [Dkt. No. 216] (the “Motion”),

                                                                       3   filed herein by Elkwood Associates, LLC; Fieldbrook, Inc.; Reliable Properties, Inc.; and Jack

                                                                       4   Nourafshan (collectively, the “Nourafshan Parties”) came on for hearing before the Court on

                                                                       5   September 24, 2019, at 3:00 p.m. Appearances were as noted on the record. Upon considering the

                                                                       6   Motion and the papers and pleadings filed in support thereof, and the opposition thereto filed by

                                                                       7   plaintiff herein, and after considering the arguments of counsel, and good cause appearing therefor,

                                                                       8           IT IS HEREBY ORDERED:

                                                                       9           1.       The Motion is denied.

                                                                      10           2.       The Court is not setting a deadline for the Nourafshan Parties, or any of them, to file a

                                                                      11   pre- or post-petition claim in Massoud Yashouafar’s Chapter 11 case for reimbursement of monies
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   spent on or in connection with the Rexford Home (the “Rexford Reimbursement Claim”), which
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   they have claimed in this adversary proceeding.
                                            ATTOR NE YS A T L AW




                                                                      14           3.       Nothing herein shall be deemed in any way to affect, modify, amend or supersede the

                                                                      15   bar date order previously entered by the Court in Massoud Yashouafar’s Chapter 11 case [Dkt. No.

                                                                      16   425], and the parties’ rights and remedies are fully reserved regarding the applicability of that bar

                                                                      17   date order to any Rexford Reimbursement Claim.

                                                                      18           4.       On or before October 4, 2019, the Trustee shall file a motion for issuance of a report

                                                                      19   and recommendation to the District Court on the Trustee’s First Claim for Relief (for Quiet Title);

                                                                      20   any opposition thereto shall be filed by the Nourafshan Parties, and any response by any other party

                                                                      21   shall be filed, no later than October 18, 2019; any reply in support of the Trustee’s motion shall be

                                                                      22   ///

                                                                      23   ///

                                                                      24   ///

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                              2
                                                                           DOCS_LA:324681.3 32274/001
                                                                       Case 1:17-ap-01040-MT            Doc 278 Filed 10/04/19 Entered 10/04/19 14:28:38            Desc
                                                                                                          Main Document Page 3 of 3


                                                                       1   filed no later than October 25, 2019, after which the Court shall take the matter under submission

                                                                       2   without oral argument.

                                                                       3           5.       The Status Conference set for September 24, 2019 is continued to December 4, 2019,

                                                                       4   at 2:00 p.m.

                                                                       5

                                                                       6                                                  #####

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23

                                                                      24     Date: October 4, 2019

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                           3
                                                                           DOCS_LA:324681.3 32274/001
